DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
- Claim 13, line 2, “tube-reaceiving” should read --tube-receiving--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, “the support columns” in line 2 lacks proper antecedent basis.  Appropriate correction is required.
In regards to claim 5, “the pin receiving hole” in line 2 lacks proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US Pat. No. 11,118,709 B2).
In regards to claim 18, Hsu teaches an adjustment bracket (10, Fig. 8) capable of adjustably mounting a height-adjustable basket on a pole caddy, the adjustment bracket comprising: a body (11) comprising a tube-receiving hole extending therethrough structured and arranged to receive a support tube (20) of the pole caddy therein and a support housing (111) extending radially outward from the tube-receiving hole; and a bracket lever (13) movably mounted on the support housing from a closed position to an open position, the bracket lever comprising a finger tab (132) and a rear contact pad (12) comprising a pole contact surface (121) that extends radially inward into the tube-receiving hole when the bracket lever is in the closed position, and is at least partially removed from the tube-receiving hole when the bracket lever is in the open position (Col 3, Lines 64-67 to Col 4, Lines 1-10).
In regards to claim 19, Hsu teaches the bracket lever (13) is pivotally mounted on the support housing (via 134).
In regards to claim 20, Hsu teaches the pole contact surface (121) of the rear contact pad is generally cylindrical (i.e.; the surface is concave as shown in Fig. 5 and 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (US Pat. No. 10,034,587 B1) in view of Hsu (US Pat. No. 11,118,709 B2).
In regards to claim 1, Elliot teaches an adjustable pole caddy comprising: a support tube (144); at least one adjustment bracket (150) selectively positionable along an axial length of the support tube; and at least one adjustable basket (142) mounted on the at least one adjustment bracket, wherein the at least one adjustment bracket comprises: a body (130) comprising a tube-receiving hole (124) extending therethrough structured and arranged to receive the support tube therein and a support housing (128, 134, 152) extending radially outward from the tube-receiving hole; and a bracket (126) movably mounted on the support housing from a closed position in which the adjustment bracket is prevented from moving along the axial length of the support tube to an open position in which the adjustment bracket is slidable along the axial length of the support tube, the bracket comprising a finger tab (136) and a rear contact pad (132) structured and arranged to contact the support tube when the bracket is in the closed position and to at least partially disengage from the contact with the support tube when the bracket is in the open position.
Elliot does not teach the bracket (126) is a lever.  Hsu teaches a tube clamp having a bracket lever movable mounted to the tube in open and closed positions to engage the tube.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Elliot’s bracket to be a bracket lever as taught by Hsu.  The motivation would be for the purpose of allowing the basket and adjustment bracket to be adjusted along the support tube without having to remove the basket from the adjustment bracket.
In regards to claim 2, modified Elliot teaches the body (Elliot: 130) of the adjustment bracket is substantially cylindrical.
In regards to claim 3, modified Elliot teaches the body comprises at least one support column comprising a pin-receiving hole (Elliot: 152) extending along an axial length of the substantially cylindrical body.
In regards to claim 4, modified Elliot teaches the body comprises two of the support columns (Elliot: corresponding to 152) located at opposite radial sides of the substantially cylindrical body.
In regards to claim 5, modified Elliot teaches the at least one adjustable basket comprises two support pins (Elliot: 154), and each support pin is insertable into the pin receiving hole of one of the support columns.
In regards to claim 6, modified Elliot teaches the tube-receiving hole (Elliot: 124) of the body is substantially cylindrical.
In regards to claim 7, in modifying Elliot, Hsu teaches the bracket lever (Hsu: 13) is pivotally mounted on the support housing (Hsu: 111).
In regards to claim 8, in modifying Elliot, Hsu teaches the support housing (Hsu: 111) comprises two axially aligned pivot mounting holes (corresponding to 134 of Hsu), the bracket lever comprises an axially aligned pivot mounting pin (Hsu: 134) inserted in one of the pivot mounting holes.  Although Hsu does not teach two of the mounting pins, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).  In this case, having two separate mounting pins would result in the same action of the lever, and it would be obvious to one of ordinary skill in the art before the effective filing date to have two mounting pins based on having integral pins to the lever.
In regards to claim 11, in modifying Elliot, Hsu teaches the rear contact pad comprises a concave pole contact surface (Hsu: 121).
In regards to claim 12, in modifying Elliot, Hsu teaches the rear contact pad comprises a generally cylindrical pole contact surface (Hsu: 121).
In regards to claim 13, in modifying Elliot, Hsu teaches the generally cylindrical pole contact surface (Hsu: 121) extends radially inward into the tube-reaceiving hole when the bracket lever is in the closed position to thereby contact and press against an outer cylindrical surface of the support tube (Hsu: Col 3, Lines 64-67 to Col 4, Lines 1-10).
In regards to claim 14, in modifying Elliot, Hsu teaches the generally cylindrical pole contact surface (Hsu: 121) is at least partially removed from the tube-receiving hole when the bracket lever is in the open position (Hsu: Col 3, Lines 64-67 to Col 4, Lines 1-10).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (US Pat. No. 10,034,587 B1) and Hsu (US Pat. No. 11,118,709 B2), and in further view of Suei-Long (US Pat. No. 5,154,449).
In regards to claims 9 and 10, Elliot modified by Hsu, does not teach the support housing comprises at least one stop tab structured and arranged to contact the bracket lever when the bracket lever is in the closed position (claim 9); and the housing comprises two of the stop tabs (claim 10).
Suei-Long teaches a tube clamp (2) having a support housing including two stop tabs (22) arranged to contact a bracket lever (4) in a closed position (see Fig. 4).
It would be obvious to one of ordinary skill in the art before the effective filing date to further modify Elliot to such that the support housing comprises at least one stop tab structured and arranged to contact the bracket lever when the bracket lever is in the closed position (claim 9); and the housing comprises two of the stop tabs (claim 10).  Th motivation would be for the purpose of reinforcing the clamping as taught by Suei-Long (Col 2, Lines 56-60).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (US Pat. No. 10,034,587 B1) and Hsu (US Pat. No. 11,118,709 B2), and in further view of Emery et al. (US Pub. No. 2012/0217215 A1).
In regards to claim 15, Elliot modified by Hsu, does not teach the support tube comprises an outer tube and an inner tube telescopingly slidable in the outer tube.
Emery teaches a support tube (12) comprising an outer (18) and inner tube (14) telescopingly slidable into the outer tube.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Elliot’s support tube to comprise an outer tube and an inner tube telescopingly slidable in the outer tube as taught by Emery.  The motivation would be for the purpose of allowing the pole to be fitted to different height ceilings by use of the tension pole as taught by Emery.
In regards to claim 16, in modifying Elliot, Emery teaches a tension lock assembly (Emery: 16) structured and arranged to selectively axially position the outer and inner tubes in relation to each other.
In regards to claim 17, in modifying Elliot, Emery teaches the outer tube comprises first and second outer tube sections (Emery: 20), and the second outer tube section has a reduced diameter end (Emery: 26) structured and arranged for removable insertion into an end of the first outer tube section.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to the Applicant’s invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631